Citation Nr: 0633935	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  05-04 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for pulmonary 
sarcoidosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1969 to 
April 1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a June 2005 Board hearing.  


FINDINGS OF FACT

1.  By rating decision in April 1998, the RO denied a claim 
of entitlement to 
service connection for pulmonary sarcoidosis.  The veteran 
did not file a notice of disagreement.

2.  In December 2003, the veteran requested that his claim of 
service connection for pulmonary sarcoidosis be reopened. 

3.  Evidence received since the April 1998 rating decision 
when considered alone or together with all of the evidence, 
both old and new, does raise a reasonable possibility of 
substantiating the claim.  

4.  The veteran's pulmonary sarcoidosis was caused by 
service.  


CONCLUSIONS OF LAW

1.  The April 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

2.  The evidence received since the RO denied service 
connection for pulmonary sarcoidosis in April 1998, which is 
final, is new and material, and the claim for this benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302 (2006).  

3.  Pulmonary sarcoidosis is due to service and may be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In an April 1998 rating decision, the veteran's claim for 
service connection for pulmonary sarcoidosis was denied.  The 
veteran was notified of that determination and informed of 
appellate rights and procedures that same month.  However, 
the veteran did not file a notice of disagreement to initiate 
an appeal from the April 1998 rating decision.  The April 
1998 rating decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  However, when a claim is the subject of a prior 
final denial, it may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5108.  

In December 2003, the veteran requested that his pulmonary 
sarcoidosis claim be reopened.  By regulation, for purposes 
of the veteran's request new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The decision of the RO in the April 1998 rating decision to 
deny the veteran's claim for service connection for pulmonary 
sarcoidosis was essentially based on the finding that there 
is no evidence of treatment during service or within the 
first post-service year, and no evidence that this disorder 
was otherwise related to service.  In connection with his 
current attempt to reopen his service connection claim, 
additional evidence from the veteran has been received.  

Regardless of whether the RO reopened the claim, however, the 
Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Accordingly, the Board must review the RO's 
determination as to whether there is new and material 
evidence to reopen the claim for service connection for 
pulmonary sarcoidosis.  

Relevant evidence of record at the time of the April 1998 
rating decision included service medical records and private 
medical records from 1974 for the veteran's lung disorder.  
Evidence received since the April 1998 rating decision 
includes a November 2003 opinion from a private medical 
doctor from the medical facility that treated the veteran in 
1974.  The doctor opined that to a reasonable degree of 
medical certainty, the veteran developed sarcoidosis between 
1972 and 1974.  Thus this opinion is new because it was not 
of record at the time of the April 1998 decision, and it is 
material in that it shows a reasonable possibility that the 
veteran could have had pulmonary sarcoidosis presumed due to 
service.  Therefore, the Board finds that new and material 
evidence has been received and the claim for entitlement to 
service connection for pulmonary sarcoidosis has been 
reopened.  

Service Connection

The underlying issue before the Board involves a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
pulmonary sarcoidosis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The current diagnostic code in effect for sarcoidosis is 
under 38 C.F.R. § 4.97, Diagnostic Code 6846.  A 
noncompensable rating is provided for sarcoidosis manifested 
by chronic hilar adenopathy with stable lung infiltrates 
without symptoms or physiologic impairment.  The next higher 
evaluation of 30 percent requires pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  The note that follows that 
code shows that active disease or residuals of sarcoidosis 
may also be rated as chronic bronchitis under the provisions 
of Diagnostic Code 6600 and extra-pulmonary involvement under 
the specific body system involved.  38 C.F.R. § 4.97, 
Diagnostic Code 6846.  

The Board notes that Diagnostic Code 6846 did not exist prior 
to October 7, 1996 and previously sarcoidosis was rated by 
analogy to pneumoconiosis under the older Diagnostic Code 
6802.  Diagnostic Code 6802 at the time veteran was separated 
from service in 1972 provided a 10 percent rating for slight 
cough, dyspnea, etc....  38 C.F.R. § 4.97, Diagnostic Code 6802 
(1972).  

Service medical records showed that the veteran was treated 
for a resolving chest cold.  A May 1974 evaluation from 
Wilmington Health Associates showed the veteran complained of 
weight loss, fatigability, and a mild nonproductive cough 
intermittently.  The examiner indicated that tuberculosis or 
sarcoidosis was to be ruled out.  A June 1974 private 
hospital report included a diagnosis of bilateral pulmonary 
infiltrates with biopsy showing granulomatous disease with 
tubercules.  A September 1974 VA examination showed the 
veteran complained of shortness of breath.  1974 private 
medical records revealed that the veteran was treated with 
steroids.  

As mentioned earlier, there is a November 2003 opinion from a 
private medical doctor indicating that to a reasonable degree 
of medical certainty, the veteran developed sarcoidosis 
between 1972 and 1974.  In July 2004 the same doctor asserted 
that the veteran's sarcoidosis was manifested to a reasonable 
degree of medical certainty dating back to 1972 and the 
veteran would have required chronic steroid therapy from the 
time of the diagnosis.  An April 2004 VA opinion concurred 
that the veteran's sarcoidosis probably had its onset within 
one year of separation from service.  

Thus based on the private and VA medical opinions, the 
medical evidence has demonstrated that the veteran most 
likely had sarcoidosis within his first post service year.  
The next question is whether the disorder was manifested to a 
compensable degree between April 1972 and April 1973.  The 
evidence reflects that the veteran would have met the 
10 percent criteria under the older Diagnostic Code 6802 then 
in effect based on his symptomatology during the time shortly 
after he was separated from service.  In 1972 he was 
complaining of intermittent coughing and shortness of breath.  
Had Diagnostic Code 6846 been in effect in 1972, the veteran 
also would have met a compensable rating of 30 percent as the 
post-service evidence in the early 1970s documented steroid 
treatment.  

Thus, the totality of the evidence has suggested that the 
veteran's pulmonary sarcoidosis was manifested to a 
compensable degree within his first post-service year.  
Therefore, in giving the veteran the benefit of the doubt, 
the Board finds that service connection is warranted for 
pulmonary sarcoidosis.  38 U.S.C.A. § 5107(b).  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), providing further 
guidance on VCAA notice requirements.  However, with regard 
to the benefit being granted by the Board in this decision, 
the Board need not consider the question of VCAA compliance 
at this juncture since there is no detriment to the veteran 
in light of the favorable disposition.  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for pulmonary 
sarcoidosis.  Entitlement to service connection for pulmonary 
sarcoidosis is warranted.  The appeal is granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


